Citation Nr: 1107329	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-09 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral 
foot calluses.

2.  Entitlement to a rating in excess of 10 percent for right 
ureteral reflux with a history of kidney stones (ureteral 
reflux).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the benefit sought on appeal.

In September 2009, the Veteran appeared and testified at a Travel 
Board hearing at the Los Angeles RO.  A transcript is of record.

In November 2009, the Board remanded the Veteran's claim for 
further development-including a VA examination.  The requested 
action was taken, and the claim is returned to the Board for 
review.  

It appears as though the Veteran is requesting that his 
previously denied service connection claims be reopened as 
indicated on his September 2005 notice of disagreement.  This, 
however, has not been adjudicated by the RO.  Therefore, the 
Board does not have jurisdiction over them and they are referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral foot calluses are manifested by foot 
pain and swelling, and are no more than mildly disabling.  
3.  The Veteran does not have frequent attacks of colic, 
requiring catheter drainage, nor is there evidence of voiding 
dysfunction, renal disease, urinary frequency, obstructive 
voiding, or recurrent urinary tract infections associated with 
his right ureteral reflux with a history of kidney stones.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 10 
percent for service-connected bilateral foot calluses have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b), 4.1-4.16, 4.71a, Diagnostic Codes 5279, 5284 (2010).

2.  The criteria for a rating in excess of 10 percent for right 
ureteral reflux with a history of kidney stones, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b), 4.1-4.14, 4.115a, 4.115b, Diagnostic Codes 7509, 7511 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a Veteran of the evidence 
necessary to substantiate his claim for benefits and that VA 
shall make reasonable efforts to assist a Veteran in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In letters dated in March 2006, and December 2009, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claim for an increased rating, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letters also generally advised the 
Veteran to submit any additional information in support of his 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-connection 
claim, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), was provided in the March 2006 notice.  As 
such, the Board finds that VA met its duty to notify the Veteran 
of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the Veteran 
was not provided notice prior to the appealed AOJ decision, dated 
in June 2005.  The Court specifically stated in Pelegrini, 
however, that it was not requiring the voiding or nullification 
of any AOJ action or decision if adequate notice was not given 
prior to the appealed decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing of 
the notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notice was provided 
in December 2009, and a Supplemental Statement of the Case was 
issued subsequent to that notice in December 2010, the Board 
finds that notice is pre-decisional as per Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
physical examinations, obtaining medical opinions as to the 
severity of his disabilities, and by affording him the 
opportunity to give testimony before an RO hearing officer and/or 
the Board.  As noted above, the Veteran appeared and testified at 
a Travel Board hearing at the Los Angeles RO.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the Veteran's 
claims file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the Veteran and that no 
further action is necessary to meet the requirements of the VCAA.  


Increased rating 

The Veteran essentially contends that his bilateral foot calluses 
and ureteral reflux are more severely disabling than currently 
rated.  

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of a veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Where an increase in the level of a service-connected 
disability is at issue, as in this case, the primary concern is 
the present level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Where entitlement to compensation has been 
established and a higher initial disability rating is at issue, 
the level of disability at the time entitlement arose is of 
primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court 
held that "staged" ratings are appropriate for an increased 
rating claim in such a case, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

The Board also notes that a disability may be rated by analogy 
when there is not a diagnostic code that sets forth criteria for 
assigning disability evaluations for the exact disability 
suffered by a veteran.  When an unlisted condition is 
encountered, it is permissible to rate that condition under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology, are 
closely analogous.  See 38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is 
to be avoided.  That is to say that the evaluation of the same 
manifestation under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The 
critical inquiry in making such a determination is whether any of 
the symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Bilateral foot calluses

The Veteran contends that his bilateral foot calluses warrant a 
rating in excess of 10 percent.  

The Veteran is currently awarded a 10 percent rating for his 
bilateral foot calluses by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5281 (2010), for metatarsalgia or Morton's 
disease, either bilateral or unilateral.  This is the maximum 
schedular rating under this diagnostic code.  

The Board has reviewed Diagnostic Codes 5276 (bilateral pes 
planus), 5277 (weak foot), 5278 claw foot (pes cavus) 5280 
(hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 
5283 (malunion of the tarsal or metatarsal bones), but finds they 
are not for consideration, as there is no evidence that the 
Veteran has any of these disorders.

The Board will, however, consider whether a higher rating is 
warranted under Code 5284.  Under this Code, a 10 percent rating 
is assigned for moderate foot injuries, a 20 percent rating is 
assigned for moderately severe foot injuries, and a 30 percent 
rating is assigned for severe foot injuries.  38 C.F.R. § 4.72, 
Diagnostic Code 5284.

VA treatment records, dated in early 2005, showed the Veteran's 
complaints of bilateral foot pain due to calluses.  He reported 
using a balm for treatment.  He was diagnosed as having bilateral 
bunions, and his calluses were debrided.  

In April 2005, the Veteran underwent a VA examination to 
determine the current severity of his bilateral foot calluses.  
The Veteran complained of pain and swelling, whether at rest, 
standing, or walking.  He denied any surgeries, or any lost time 
from work due to his foot disability.  The Veteran's functional 
impairment was difficulty standing for prolonged periods of time 
due to pain, and he was unable to wear hard soled shoes.  The 
examiner noted the Veteran's gait was normal, and did not require 
any device for ambulation.  Physical examination revealed 
bilateral calluses-including the toes, lateral and medial aspect 
of the anterior third of the forefoot, and the bilateral heels.  
The feet and toes did not show any evidence of edema or disturbed 
circulation.  There were no deformities of the feet, but there 
was some slight tenderness to palpation of the metatarsal heads.  
There was good alignment of the Achilles tendon noted, and there 
was no evidence of pes cavus, dropped feet, dorsiflexion 
limitation of the ankle, hammertoes, hallux valgus, or hallux 
rigidus.  There was interdigital neuroma on the right and left.  
The Veteran did not, however, require corrective shoes for his 
foot disability.  X-ray of the feet revealed degenerative joint 
disease of the bilateral feet.  The diagnosis was bilateral foot 
calluses.  

In September 2008, the Veteran underwent another VA examination, 
in which he reported similar symptoms as in the previous VA 
examination.  In addition, he reported debridement of his 
calluses, and that his feet would swell periodically.  He advised 
that the pain experienced in the feet is 6 out of 10, with 10 
being the most severe pain.  The Veteran denied weakness, 
stiffness, swelling, or fatigue at rest, but he indicated he had 
these symptoms when walking or standing.  The Veteran advised 
that he currently wears orthotics in his shoes.  His functional 
impairment was noted to be inability to run or walk long 
distances.  

Physical examination revealed evidence of abnormal weightbearing.  
There were callosities located at the medial aspect of his big 
toe, and over the plantar aspect of the first and 5 
metatarsophalangeal joint.  This was without tenderness.  There 
were no signs of unusual shoe wear pattern or breakdown, and the 
Veteran did not require any assistive devices for ambulation.  
Examination of the feet and toes revealed painful motion.  
Examination of the feet did not reveal any edema, disturbed 
circulation, weakness, atrophy or musculature, or tenderness.  
The Veteran had active motion in the metatarsophalangeal joint of 
the bilateral great toes.  The Veteran gait was found to be 
within normal limits.  The examiner did not find any pes planus, 
pes cavus, hammertoes, hallux valgus, or Morton's metatarsalgia 
present.  The examiner indicated that the Veteran did not require 
orthopedic shoes, corrective shoes, arch/foot supports, build-up 
of shoes, or shoe inserts, and the previously noted corrective 
shoes did not relieve the Veteran's symptoms.  

During the Veteran's September 2009 hearing, he testified that he 
experienced constant pain in his feet.  He said it was a sharp, 
shooting pain, like pin pricks.  The Veteran advised that he 
shaved his calluses down once weekly, and his pain was more than 
mildly severe.  

Pursuant to the Board remand, the Veteran underwent another VA 
examination in April 2010.  The Veteran reported that his 
symptoms have progressively worsened, and although he is 
undergoing treatment for his calluses, the response to treatment 
had been poor.  He reported using creams and over-the-counter 
medications to treat his symptoms, as well as using special 
orthotics.  The Veteran described the pain as occurring on the 
plantar lateral part of the foot, and he additionally reported 
swelling.  There was evidence of tenderness and abnormal weight 
bearing on the left foot, and right foot tenderness.  There was 
no painful motion, swelling or weakness appreciated in either 
foot.  

Physical examination revealed very large hyperkeratotic tissues 
on the bilateral 5th metatarsophalangeal joint, and on the 
bilateral heel areas with fissuring.  There were no other foot 
deformities identified.  The examiner found the Veteran had an 
normal gait.  The examiner noted the Veteran had foot pain due to 
calluses, which had significant occupational effects due to pain.  
The Veteran had been assigned to different occupational duties 
due to his foot pain, and had also self-modified his work duties.  
Ultimately, the examiner opined that the Veteran's foot 
disability was only mildly disabling.  The examiner indicated 
that these calluses were chronic and recurrent, secondary to his 
foot type/wear pattern.  The examiner indicated that the Veteran 
would have to continue with daily maintenance to prevent the 
exacerbation of his calluses, and use orthotics to help decrease 
the pain.  

Upon review of the evidence as outlined above, the Board finds 
that the Veteran is not entitled to a rating in excess of 10 
percent for his service-connected bilateral foot calluses.  The 
Board appreciates the assertions made by the Veteran's 
representative that his foot disability should be rated under 
Diagnostic Code 5284, but finds that whether under 5284 or 5279, 
the Veteran is only entitled to a 10 percent rating.  As noted 
above, the Veteran has the maximum rating under Diagnostic Code 
5279, as such, the Board looks to Diagnostic Code 5284.  The 
evidence of record does not support a finding that the Veteran's 
bilateral foot calluses are moderately severe in nature as 
contemplated under Diagnostic Code 5284.  Indeed the treatment 
records associated with the claims file reflect that the Veteran 
has undergone periodic shaving of his calluses, and he has 
orthotic shoe inserts to help alleviate the pain without much 
success.  The April 2010 VA examiner, however, indicated the 
Veteran's bilateral foot calluses were mildly disabling.  This 
opinion was made following a thorough examination of the 
Veteran's feet, as well as following the Veteran's reports of 
pain and swelling.  Simply put, the Board finds the Veteran's 
bilateral calluses of the feet do not warrant a rating in excess 
of 10 percent as they are no more than mildly disabling.  A 
rating in excess of 10 percent for bilateral foot calluses is 
denied.  

The Board acknowledges that the Veteran has been diagnosed as 
having degenerative joint disease of the bilateral feet, but 
there is no indication from the evidence of record that this was 
caused or aggravated by his service-connected bilateral foot 
calluses.  As such, the Diagnostic Codes listed above are the 
appropriate codes under which the Veteran is rated.  

Ureteral reflux

The Veteran contends that his ureteral reflux warrants a rating 
in excess of 10 percent.

This disability is currently rated by analogy to a ureter 
stricture under Diagnostic Code 7511, which provides that a 
stricture of the ureter should be rated as hydronephrosis 
(Diagnostic Code 7509) (except for recurrent stone formation 
requiring one or more of the following, diet therapy, drug 
therapy, or invasive or non-invasive procedures more than two 
times yearly), as follows: 10 percent for only an occasional 
attack of colic, not infected and not requiring catheter 
drainage; 20 percent for frequent attacks of colic, requiring 
catheter drainage; 30 percent for frequent attacks of colic with 
infection (pyonephrosis), kidney function impaired; and for 
severe manifestations, rate as renal dysfunction.  38 C.F.R. § 
4.115b, Diagnostic Codes 7509, 7511 (2010).

Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated as 
urine leakage, frequency or obstructed voiding.  There is no 
evidence of record to suggest that the Veteran has any obstructed 
voiding, as such, the Board will not list that rating criteria.

A 20 percent evaluation is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.  A 40 percent evaluation is 
warranted for voiding dysfunction requiring the wearing of 
absorbent materials which must be changed two to four times per 
day.  A 60 percent evaluation is warranted for voiding 
dysfunction requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than four times 
per day.

In regards to urinary frequency, 38 C.F.R. § 4.115a states that a 
10 percent evaluation is warranted for daytime voiding interval 
between two and three hours; or awakening to void two times per 
night.  A 20 percent evaluation is warranted for daytime voiding 
interval between one and two hours; or awakening to void three to 
four times per night.  A 40 percent evaluation is warranted for 
daytime voiding interval less than one hour; or awakening to void 
five or more times nightly.

Urinary tract infections with long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent intensive 
management warrant a 10 percent evaluation.  Recurrent 
symptomatic urinary tract infections requiring drainage/frequent 
hospitalization (greater than twice yearly), and/or requiring 
continuous intensive management warrants a 30 percent rating.  38 
C.F.R. § 4.115a.

In April 2005, the Veteran underwent a VA examination regarding 
his ureteral reflux.  The Veteran was unable to quantify his day 
and nighttime voiding, and denied any problems of starting 
urination or urinary incontinence.  The Veteran reported lack of 
energy and limitation of exertion.  He denied any need for 
urinary catheterization, dilation, or drainage procedures.  He 
had not been hospitalized in the last 12 weeks, and there was no 
need for any dialysis.  The examiner noted that the Veteran did 
not have any functional impairment or lost time from work due to 
his urethral reflux.  The examiner confirmed the Veteran's 
diagnosis of right ureteral reflux with history of kidney stones, 
hutch diverticulum bladder, and hematuria.  The examiner noted 
that the Veteran possibly had exercise-induced hematuria, or 
benign hematuria.  

The Veteran submitted a document from a private non-treating 
physician, dated in November 2005.  This physician reviewed the 
Veteran's claims file, but did not examine the Veteran.  He 
indicated that the Veteran had an atrophied right kidney due to 
his vesicoureteral reflux (VUR).  The Board notes in this 
instance that the Veteran's request for service connection for a 
right kidney disorder was previously denied in an August 1999 
rating decision, and is not before the Board.  As noted in the 
introduction, the Veteran request to reopen his previously denied 
claims have been referred to the RO for any appropriate action.  

In September 2008, the Veteran underwent another VA examination 
regarding his ureteral reflux.  The Veteran reported that, during 
the day, he voided 4 times daily at 3 hour intervals, and during 
the night, he voided 3 times every 4 hours.  He reported having 
problems starting urination and having a decreased flow.  There 
was no urinary incontinence, but he experienced pelvic pain.  The 
Veteran denied weakness, fatigue, loss of appetite, weight loss, 
limitation of exertion, recurrent urinary tract infections, renal 
colic, bladder stones with pain, or frequent infections.  He did 
not require any procedures for his genitourinary problem, denied 
hospitalizations, and had not been on dialysis regularly.  The 
Veteran advised that he had kidney stones 30 years ago, with a 
recurrence 2 to 3 years ago, but has been asymptomatic since 
then.  He denied any hematuria, and reported no functional 
impairment due to his condition.  Physical examination revealed 
no kidney or urinary tract fistula.  

During the Veteran's September 2009 hearing, he testified that he 
is under a special diet to alleviate or prevent symptoms related 
to his ureteral reflux, and this has improved his condition.  The 
Veteran's representative indicated that the Veteran has not been 
instructed by medical personnel to be on a specialized diet; he 
put himself on it.  

In November 2010, the Veteran underwent another VA genitourinary 
examination.  The Veteran denied any flank pain or signs of 
kidney stones for the prior 10 years.  He also denied any urinary 
tract infections.  He advised that he did feel abdominal pressure 
when he wore his seatbelt for too long.  Physical examination 
revealed a soft abdomen without masses, no palpable bladder 
masses, normal testis, and phallus.  Digital rectal examination 
did not show any nodules and was nontender.  

The examiner noted the Veteran had quiescent nephrolithiasis, 
without evidence of ureteral reflux or diverticulum.  He opined 
that the Veteran's current complaint was unrelated to his service 
history.  

Upon careful review of the evidence of record, the Board finds 
that the 10 percent rating for ureteral reflux is consistent with 
the Veteran's symptoms.  During the time frame on appeal, it 
appears that the Veteran has not sought any treatment related to 
his service-connected ureteral reflux.  There is no evidence of 
treatment for kidney stones, diverticulum, or other related 
problems.  There is no evidence of frequent attacks of colic, 
requiring catheter drainage, to award a 20 percent rating under 
Diagnostic Code 7509.  

The Board has considered whether other Diagnostic Codes are 
potentially applicable regarding the Veteran's urethral reflux, 
but finds that no other code applies.  Diagnostic Codes 7508-7511 
are all rated as hydronephrosis, and there is no evidence to show 
that the Veteran has severe hydronephrosis to warrant a rating as 
renal dysfunction.  Additionally, the Board finds that the 
Veteran does not have any voiding dysfunction, urinary frequency 
problems, obstructed voiding, or urinary tract infections to 
warrant higher ratings under various Diagnostic Codes (7500-7542) 
located in 38 C.F.R. § 4.115a.  

The Board acknowledges that the Veteran reported he voids 3 times 
per night or every 4 hours.  Although the Board recognizes that 
the Veteran is competent to so report, it finds his statements 
under the circumstances not credible.  The whole of the Veteran's 
treatment records show no complaints related to urinary 
frequency, nor is there any clinical evidence to confirm that the 
Veteran's voids 3 or more times per night.  Moreover, the most 
recent VA examiner in November 2010, indicated that the Veteran 
did not have any residuals of this service-connected condition.  
As the Veteran's statements regarding the frequency of nighttime 
voiding are not credible, he is not entitled to a higher, 20 
percent rating for urinary frequency under 38 C.F.R. § 4.115a.  
Further, the clinical evidence of record does not show any 
treatment for kidney stones or related symptomatology, and the 
November 2010 VA examination report notes no problems with flank 
pain and/or kidney stones for over 10 years.  Thus, a rating in 
excess of 10 percent for service-connected ureteral reflux with a 
history of kidney stones is denied.  

Hart and extraschedular considerations

The Board has considered whether to assigned staged ratings for 
the above-noted disabilities pursuant to Hart, but finds it 
inappropriate under the circumstances.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board observes that the 
Veteran has not required hospitalization for his service-
connected disability during the pendency of this appeal.  
Additionally, no examiner has stated the Veteran's service-
connected disability is the cause of any marked interference with 
employment.  In short, the rating criteria contemplate not only 
his symptoms but the severity of his disability.  The Board does 
not find that the schedular criteria have been inadequate for 
rating the manifestations of the service-connected disability.  
See 38 U.S.C.A. § 1155 (Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration is not warranted.  

Therefore, the Board finds that the evaluation currently assigned 
adequately reflects the clinically established impairment 
experienced by the Veteran.  In the absence of requisite factors, 
the criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) 
are not satisfied.  Consequently, the Board will not refer this 
claim to the Director of Compensation and Pension for 
extraschedular review.


ORDER

A rating in excess of 10 percent for bilateral foot calluses is 
denied.

A rating in excess of 10 percent for right ureteral reflux with a 
history of kidney stones is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


